Case: 20-10403    Document: 00516042290       Page: 1    Date Filed: 10/05/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 5, 2021
                               No. 20-10403
                             Summary Calendar                      Lyle W. Cayce
                                                                        Clerk

   Priscilla A. Ellis,

                                                        Plaintiff—Appellant,

                                    versus

   Eric J. Wilson, United States South Central Regional Acting Director;
   Robert M. Wilkinson, Acting U.S. Attorney General; Maria
   Chapa Lopez, United States Attorney; Patrick Scruggs, United
   States Assistant Attorney; Kathleen Hawk-Sawyer, Federal Bureau of
   Prisons Director; Michael Carr, Federal Bureau of Prisons Warden,
   FMC Carswell; Cohen, Federal Bureau of Prisons Associate Warden, FMC
   Carswell; United States of America Solicitor General;
   United States of America FBI Agent Unknown, (SAM
   Agent); United States Director of the FBI; Lux, Federal
   Bureaux of Prisons Executive at FMC-Carswell, Individually and in their
   Official Capacities,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:20-CV-82
Case: 20-10403      Document: 00516042290            Page: 2    Date Filed: 10/05/2021

                                      No. 20-10403


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Priscilla A. Ellis, federal inmate # 03260-180, appeals the dismissal of
   her 42 U.S.C. § 1983 civil action pursuant to Federal Rule of Civil Procedure
   41(b). She also has filed motions for an en banc hearing, for the appointment
   of counsel, and for leave to file an index in support of her brief. The district
   court dismissed Ellis’s civil action after Ellis failed to timely comply with its
   order to file an inmate trust account certificate in conjunction with her
   motion to proceed in forma pauperis. See Fed. R. Civ. P. 41(b).
          In her pleadings before us, Ellis does not address the district court’s
   decision to dismiss her § 1983 claims under Rule 41(b). Her failure to identify
   any Rule 41(b) error is the same as if she had not appealed the ruling at all.
   See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987). Although Ellis is pro se, “pro se parties must still brief the issues.”
   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Her failure to brief the
   issue on appeal works as an abandonment of that argument. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the judgment is AFFIRMED. Ellis’s motions for an
   en banc hearing, for the appointment of counsel, and for leave to file an index
   are DENIED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2